

115 HR 1029 EAS: An Act to amend the Federal Insecticide, Fungicide, and Rodenticide Act to improve pesticide registration and other activities under the Act, to extend and modify fee authorities, and for other purposes.
U.S. House of Representatives
2018-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



115th CONGRESS2d SessionH.R. 1029In the Senate of the United States,June 28, 2018.Amendments:That the bill from the House of Representatives (H.R. 1029) entitled An Act to amend the Federal Insecticide, Fungicide, and Rodenticide Act to improve pesticide registration and other activities under the Act, to extend and modify fee authorities, and for other purposes., do pass with the following(1)On page 2, line 3, strike Pesticide Registration Enhancement Act of 2017 and insert Pesticide Registration Improvement Extension Act of 2018.(2)On page 2, line14 and 15, strike 2017 through 2023 and insert 2019 through 2023(3)On page 2, line 20, strike 2017 through 2023 and insert 2019 through 2023(4)On page 3, line 2, strike 2017 through 2023 and insert 2019 through 2023(5)On page 3, line 7, strike 2017 through 2023 and insert 2019 through 2023(6)On page 3, line 11, strike 2017 through 2023 and insert 2019 through 2023(7)On page 3, line 13, strike 2023 and insert 2020(8)On page 3, line17 through line 20, strike and insert:(1)(A)by striking the date of enactment of this section and ending on September 30, 2019 and inserting the effective date of the Pesticide Registration Improvement Extension Act of 2018 and ending on September 30, 2025; and(9)On page 4, line 4, strike 2023 and insert 2020(10)On page 4, line 14, after through insert: the period at the end of (11)On page 5, line 20 and 21, strike 2017 through 2023 and insert 2018 through 2020(12)On page 6, line 8, strike 2017 through 2021 and insert 2018 through 2020(13)On page 7, line 5, after powders, insert or(14)On page 7, line 13 and 14, strike June 30, 2017 and insert:30 days after the effective date of the Pesticide Registration Improvement Extension Act of 2018.(15)On page 7, line 25, strike 2020 and insert 2019.(16)On page 8, line 15, strike time-to-time and insert time to time(17)On page 9, line 15, strike 2017 through 2023 and insert 2018 through 2020(18)On page 11, line 20 strikecovered application and insertcovered applications(19)On page 11, strike lines 25 through page 12 through line 11 and insert(A)in subparagraph (A)—(i)by striking pesticide registration; and(ii)by striking October 1, 2013, and ending on September 30, 2015 and inserting October 1, 2019, and ending on September 30, 2021;(B)in subparagraph (B)—(i)by striking pesticide registration; and(ii)by striking 2015 each place it appears and inserting 2021; and(20)On page 14 line 2 strike 2023 and insert 2020(21)On page 14 line 7 strike 2023 and insert 2020(22)On page 14 line 9 strike 2023 and insert 2020(23)On page 14 line 16 strike Enhancement and insert Improvement Extension(24)On page 14 line 25 strike (7 U.S.C. 136w–8(f)(1)) and insert (7 U.S.C. 136w–8(f))(25)On page 15 line 4 strike Enhancement and insert Improvement Extension(26)On page 16 line 2 strike 2023 and insert 2020(27)On page 18 line 18 strike vector-born public health pests and insert invertebrate public health pests that may transmit vector-borne disease(28)On page 20 line 17 strike 2023 and insert 2020(29)On page 20, strike lines 22 and 23 and insert Fiscal year 2024.—During fiscal year 2024; and(30)On page 20 line 25 strike 2023 and insert 2020(31)On page 21, strike lines 4 and 5 and insert Fiscal year 2025.—During fiscal year 2025; and(32)On page 21 line 7 strike 2023 and insert 2020(33)On page 21 lines 10 and 11 strike 2019” and inserting September 30, 2025.—Effective September 30, 2025; and and insert 2019” and inserting September 30, 2025.—Effective September 30, 2025; and(34)On page 21 line 14 strike 2023 and insert 2020(35)On page 21 line 22 through page 105 to the end strike and insert:(3)Schedule of covered applications and other actions and their registration service feesSubject to paragraph (6), the schedule of registration applications and other covered actions and their corresponding registration service fees shall be as follows:TABLE 1. — REGISTRATION DIVISION — NEW ACTIVE INGREDIENTSEPA No.New CR No.ActionDecision Review Time (Months)(1) Registration Service Fee ($)(1) A decision review time that would otherwise end on a Saturday, Sunday, or federal holiday, will
			 be extended to end on the next business day.(2) All requests for new uses (food and/or nonfood) contained in any application for a new active
			 ingredient or a first food use are covered by the base fee for that new
			 active ingredient or first food use application and retain the same
			 decision time review period as the new active ingredient or first food use
			 application. The application must be received by the agency in one
			 package. The base fee for the category covers a maximum of five new
			 products. Each application for an additional new product registration and
			 new inert approval that is submitted in the new active ingredient
			 application package or first food use application package is subject to
			 the registration service fee for a new product or a new inert approval.
			 All such associated applications that are submitted together will be
			 subject to the new active ingredient or first food use decision review
			 time. In the case of a new active ingredient application, until that new
			 active ingredient is approved, any subsequent application for another new
			 product containing the same active ingredient or an amendment to the
			 proposed labeling will be deemed a new active ingredient application,
			 subject to the registration service fee and decision review time for a new
			 active ingredient. In the case of a first food use application, until that
			 first food use is approved, any subsequent application for an additional
			 new food use or uses will be subject to the registration service fee and
			 decision review time for a first food use. Any information that (a) was
			 neither requested nor required by the Agency, and (b) is submitted by the
			 applicant at the applicant’s initiative to support the application after
			 completion of the technical deficiency screening, and (c) is not itself a
			 covered registration application, must be assessed 25% of the full
			 registration service fee for the new active ingredient or first food use
			 application.(3) Where the action involves approval of a new or amended label, on or before the end date of the
			 decision review time, the Agency shall provide to the applicant a draft
			 accepted label, including any changes made by the Agency that differ from
			 the applicant-submitted label and relevant supporting data reviewed by the
			 Agency. The applicant will notify the Agency that the applicant either (a)
			 agrees to all of the terms associated with the draft accepted label as
			 amended by the Agency and requests that it be issued as the accepted final
			 Agency-stamped label; or (b) does not agree to one or more of the terms of
			 the draft accepted label as amended by the Agency and requests additional
			 time to resolve the difference(s); or (c) withdraws the application
			 without prejudice for subsequent resubmission, but forfeits the associated
			 registration service fee. For cases described in (b), the applicant shall
			 have up to 30 calendar days to reach agreement with the Agency on the
			 final terms of the Agency-accepted label. If the applicant agrees to all
			 of the terms of the accepted label as in (a), including upon resolution of
			 differences in (b), the Agency shall provide an accepted final
			 Agency-stamped label to the registrant within 2 business days following
			 the registrant’s written or electronic confirmation of agreement to the
			 Agency. R0101New Active Ingredient, Food use. (2)(3)24 753,082 R0202New Active Ingredient, Food use; reduced risk. (2)(3)18627,568R0403New Active Ingredient, Food use; Experimental Use Permit application; establish temporary
			 tolerance; submitted before application for registration; credit 45% of
			 fee toward new active ingredient application that follows. (3)18462,502R0604New Active Ingredient, Non-food use; outdoor. (2)(3)21 523,205 R0705New Active Ingredient, Non-food use; outdoor; reduced risk. (2)(3)16436,004R0906New Active Ingredient, Non-food use; outdoor; Experimental Use Permit application; submitted before
			 application for registration; credit 45% of fee toward new active
			 ingredient application that follows. (3)16323,690R1107New Active Ingredient, Non-food use; indoor. (2)(3)20290,994R1208New Active Ingredient, Non-food use; indoor; reduced risk. (2)(3)14242,495R1219New Active Ingredient, Non-food use; indoor; Experimental Use Permit application; submitted before
			 application for registration; credit 45% of fee toward new active
			 ingredient application that follows. (3)18182,327R12210Enriched isomer(s) of registered mixed-isomer active ingredient. (2)(3)18317,128R12311New Active Ingredient, Seed treatment only; includes agricultural and non-agricultural seeds;
			 residues not expected in raw agricultural commodities. (2)(3)18471,861R12512New Active Ingredient, Seed treatment; Experimental Use Permit application; submitted before
			 application for registration; credit 45% of fee toward new active
			 ingredient application that follows. (3)16323,690TABLE 2. — REGISTRATION DIVISION — NEW USESEPA No.New CR No.ActionDecision Review Time (Months)(1) Registration Service Fee ($)(1) A decision review time that would otherwise end on a Saturday, Sunday, or federal holiday, will
			 be extended to end on the next business day.(2) All requests for new uses (food and/or nonfood) contained in any application for a new active
			 ingredient or a first food use are covered by the base fee for that new
			 active ingredient or first food use application and retain the same
			 decision time review period as the new active ingredient or first food use
			 application. The application must be received by the agency in one
			 package. The base fee for the category covers a maximum of five new
			 products. Each application for an additional new product registration and
			 new inert approval that is submitted in the new active ingredient
			 application package or first food use application package is subject to
			 the registration service fee for a new product or a new inert approval.
			 All such associated applications that are submitted together will be
			 subject to the new active ingredient or first food use decision review
			 time. In the case of a new active ingredient application, until that new
			 active ingredient is approved, any subsequent application for another new
			 product containing the same active ingredient or an amendment to the
			 proposed labeling will be deemed a new active ingredient application,
			 subject to the registration service fee and decision review time for a new
			 active ingredient. In the case of a first food use application, until that
			 first food use is approved, any subsequent application for an additional
			 new food use or uses will be subject to the registration service fee and
			 decision review time for a first food use. Any information that (a) was
			 neither requested nor required by the Agency, and (b) is submitted by the
			 applicant at the applicant’s initiative to support the application after
			 completion of the technical deficiency screening, and (c) is not itself a
			 covered registration application, must be assessed 25% of the full
			 registration service fee for the new active ingredient or first food use
			 application.(3) Where the action involves approval of a new or amended label, on or before the end date of the
			 decision review time, the Agency shall provide to the applicant a draft
			 accepted label, including any changes made by the Agency that differ from
			 the applicant-submitted label and relevant supporting data reviewed by the
			 Agency. The applicant will notify the Agency that the applicant either (a)
			 agrees to all of the terms associated with the draft accepted label as
			 amended by the Agency and requests that it be issued as the accepted final
			 Agency-stamped label; or (b) does not agree to one or more of the terms of
			 the draft accepted label as amended by the Agency and requests additional
			 time to resolve the difference(s); or (c) withdraws the application
			 without prejudice for subsequent resubmission, but forfeits the associated
			 registration service fee. For cases described in (b), the applicant shall
			 have up to 30 calendar days to reach agreement with the Agency on the
			 final terms of the Agency-accepted label. If the applicant agrees to all
			 of the terms of the accepted label as in (a), including upon resolution of
			 differences in (b), the Agency shall provide an accepted final
			 Agency-stamped label to the registrant within 2 business days following
			 the registrant’s written or electronic confirmation of agreement to the
			 Agency.(4) Amendment applications to add the new use(s) to registered product labels are covered by the
			 base fee for the new use(s). All items in the covered application must be
			 submitted together in one package. Each application for an additional new
			 product registration and new inert approval(s) that is submitted in the
			 new use application package is subject to the registration service fee for
			 a new product or a new inert approval. However, if a new use application
			 only proposes to register the new use for a new product and there are no
			 amendments in the application, then review of one new product application
			 is covered by the new use fee. All such associated applications that are
			 submitted together will be subject to the new use decision review time.
			 Any application for a new product or an amendment to the proposed labeling
			 (a) submitted subsequent to submission of the new use application and (b)
			 prior to conclusion of its decision review time and (c) containing the
			 same new uses, will be deemed a separate new-use application, subject to a
			 separate registration service fee and new decision review time for a new
			 use. If the new-use application includes non-food (indoor and/or outdoor),
			 and food (outdoor and/or indoor) uses, the appropriate fee is due for each
			 type of new use and the longest decision review time applies to all of the
			 new uses requested in the application. Any information that (a) was
			 neither requested nor required by the Agency, and (b) is submitted by the
			 applicant at the applicant’s initiative to support the application after
			 completion of the technical deficiency screen, and (c) is not itself a
			 covered registration application, must be assessed 25% of the full
			 registration service fee for the new use application.R13013First food use; indoor; food/food handling. (2) (3)21191,444R14014Additional food use; Indoor; food/food handling. (3) (4)1544,672R15015First food use. (2)(3)21 317,104 R15516 (new)First food use, Experimental Use Permit application; a.i. registered for non-food outdoor use.
			 (3)(4)21264,253R16017First food use; reduced risk. (2)(3)16264,253R17018Additional food use. (3) (4)1579,349R17519Additional food uses covered within a crop group resulting from the conversion of existing approved
			 crop group(s) to one or more revised crop groups. (3)(4)1066,124R18020Additional food use; reduced risk. (3)(4)1066,124R19021Additional food uses; 6 or more submitted in one application. (3)(4)15476,090 R20022Additional Food Use; 6 or more submitted in one application; Reduced Risk. (3)(4)10396,742R21023Additional food use; Experimental Use Permit application; establish temporary tolerance; no credit
			 toward new use registration. (3)(4)1248,986R22024Additional food use; Experimental Use Permit application; crop destruct basis; no credit toward new
			 use registration. (3)(4)619,838R23025Additional use; non-food; outdoor. (3) (4)1531,713R24026Additional use; non-food; outdoor; reduced risk. (3)(4)1026,427R25027Additional use; non-food; outdoor; Experimental Use Permit application; no credit toward new use
			 registration. (3)(4)619,838R25128Experimental Use Permit application which requires no changes to the tolerance(s); non-crop
			 destruct basis. (3)819,838R26029New use; non-food; indoor. (3) (4)1215,317R27030New use; non-food; indoor; reduced risk. (3)(4)912,764R27131New use; non-food; indoor; Experimental Use Permit application; no credit toward new use
			 registration. (3)(4)69,725R27332Additional use; seed treatment; limited uptake into Raw Agricultural Commodities; includes crops
			 with established tolerances (e.g., for soil or foliar application);
			 includes food and/or non-food uses. (3)(4)1250,445R27433Additional uses; seed treatment only; 6 or more submitted in one application; limited uptake into
			 raw agricultural commodities; includes crops with established tolerances
			 (e.g., for soil or foliar application); includes food and/or non-food
			 uses. (3)(4) 12302,663TABLE 3. — REGISTRATION DIVISION — IMPORT AND OTHER TOLERANCESEPA No.New CR No.ActionDecision Review Time (Months)(1) Registration Service Fee ($)(1) A decision review time that would otherwise end on a Saturday, Sunday, or federal holiday, will
			 be extended to end on the next business day.(2) All requests for new uses (food and/or nonfood) contained in any application for a new active
			 ingredient or a first food use are covered by the base fee for that new
			 active ingredient or first food use application and retain the same
			 decision time review period as the new active ingredient or first food use
			 application. The application must be received by the agency in one
			 package. The base fee for the category covers a maximum of five new
			 products. Each application for an additional new product registration and
			 new inert approval that is submitted in the new active ingredient
			 application package or first food use application package is subject to
			 the registration service fee for a new product or a new inert approval.
			 All such associated applications that are submitted together will be
			 subject to the new active ingredient or first food use decision review
			 time. In the case of a new active ingredient application, until that new
			 active ingredient is approved, any subsequent application for another new
			 product containing the same active ingredient or an amendment to the
			 proposed labeling will be deemed a new active ingredient application,
			 subject to the registration service fee and decision review time for a new
			 active ingredient. In the case of a first food use application, until that
			 first food use is approved, any subsequent application for an additional
			 new food use or uses will be subject to the registration service fee and
			 decision review time for a first food use. Any information that (a) was
			 neither requested nor required by the Agency, and (b) is submitted by the
			 applicant at the applicant’s initiative to support the application after
			 completion of the technical deficiency screening, and (c) is not itself a
			 covered registration application, must be assessed 25% of the full
			 registration service fee for the new active ingredient or first food use
			 application. (3) Where the action involves approval of a new or amended label, on or before the end date of the
			 decision review time, the Agency shall provide to the applicant a draft
			 accepted label, including any changes made by the Agency that differ from
			 the applicant-submitted label and relevant supporting data reviewed by the
			 Agency. The applicant will notify the Agency that the applicant either (a)
			 agrees to all of the terms associated with the draft accepted label as
			 amended by the Agency and requests that it be issued as the accepted final
			 Agency-stamped label; or (b) does not agree to one or more of the terms of
			 the draft accepted label as amended by the Agency and requests additional
			 time to resolve the difference(s); or (c) withdraws the application
			 without prejudice for subsequent resubmission, but forfeits the associated
			 registration service fee. For cases described in (b), the applicant shall
			 have up to 30 calendar days to reach agreement with the Agency on the
			 final terms of the Agency-accepted label. If the applicant agrees to all
			 of the terms of the accepted label as in (a), including upon resolution of
			 differences in (b), the Agency shall provide an accepted final
			 Agency-stamped label to the registrant within 2 business days following
			 the registrant’s written or electronic confirmation of agreement to the
			 Agency.(4) Amendment applications to add the revised use pattern(s) to registered product labels are
			 covered by the base fee for the category. All items in the covered
			 application must be submitted together in one package. Each application
			 for an additional new product registration and new inert approval(s) that
			 is submitted in the amendment application package is subject to the
			 registration service fee for a new product or a new inert approval.
			 However, if an amendment application only proposes to register the
			 amendment for a new product and there are no amendments in the
			 application, then review of one new product application is covered by the
			 base fee. All such associated applications that are submitted together
			 will be subject to the category decision review time.R28034Establish import tolerance; new active ingredient or first food use. (2)21319,072R29035Establish Import tolerance; Additional new food use.1563,816R29136Establish import tolerances; additional food uses; 6 or more crops submitted in one petition.15382,886R29237Amend an established tolerance (e.g., decrease or increase) and/or harmonize established tolerances
			 with Codex MRLs; domestic or import; applicant-initiated.1145,341R29338Establish tolerance(s) for inadvertent residues in one crop; applicant-initiated.1253,483R29439Establish tolerances for inadvertent residues; 6 or more crops submitted in one application;
			 applicant-initiated.12320,894R29540Establish tolerance(s) for residues in one rotational crop in response to a specific rotational
			 crop application; submission of corresponding label amendments which
			 specify the necessary plant-back restrictions; applicant-initiated. (3)
			 (4)1566,124R29641Establish tolerances for residues in rotational crops in response to a specific rotational crop
			 petition; 6 or more crops submitted in one application; submission of
			 corresponding label amendments which specify the necessary plant-back
			 restrictions; applicant-initiated. (3) (4)15396,742R29742Amend 6 or more established tolerances (e.g., decrease or increase) in one petition; domestic or
			 import; applicant-initiated.11272,037R29843Amend an established tolerance (e.g., decrease or increase); domestic or import; submission of
			 corresponding amended labels (requiring science review). (3) (4)1358,565R29944Amend 6 or more established tolerances (e.g., decrease or increase); domestic or import; submission
			 of corresponding amended labels (requiring science review). (3) (4)13285,261TABLE 4. — REGISTRATION DIVISION — NEW PRODUCTSEPA No.New CR No.ActionDecision Review Time (Months)(1) Registration Service Fee ($)(1) A decision review time that would otherwise end on a Saturday, Sunday, or federal holiday, will
			 be extended to end on the next business day.(2) An application for a new end-use product using a source of active ingredient that (a) is not
			 yet registered but (b) has an application pending with the Agency for
			 review, will be considered an application for a new product with an
			 unregistered source of active ingredient.(3) Where the action involves approval of a new or amended label, on or before the end date of the
			 decision review time, the Agency shall provide to the applicant a draft
			 accepted label, including any changes made by the Agency that differ from
			 the applicant-submitted label and relevant supporting data reviewed by the
			 Agency. The applicant will notify the Agency that the applicant either (a)
			 agrees to all of the terms associated with the draft accepted label as
			 amended by the Agency and requests that it be issued as the accepted final
			 Agency-stamped label; or (b) does not agree to one or more of the terms of
			 the draft accepted label as amended by the Agency and requests additional
			 time to resolve the difference(s); or (c) withdraws the application
			 without prejudice for subsequent resubmission, but forfeits the associated
			 registration service fee. For cases described in (b), the applicant shall
			 have up to 30 calendar days to reach agreement with the Agency on the
			 final terms of the Agency-accepted label. If the applicant agrees to all
			 of the terms of the accepted label as in (a), including upon resolution of
			 differences in (b), the Agency shall provide an accepted final
			 Agency-stamped label to the registrant within 2 business days following
			 the registrant’s written or electronic confirmation of agreement to the
			 Agency.(4) For the purposes of classifying proposed registration actions into PRIA categories, “pest(s)
			 requiring efficacy” are: public health pests listed in PR Notice 2002-1,
			 livestock pests (e.g. Horn flies, Stable flies), wood-destroying pests
			 (e.g. termites, carpenter ants, wood-boring beetles) and certain invasive
			 species (e.g. Asian Longhorned beetle, Emerald Ashborer). This list may be
			 updated/refined as invasive pest needs arise. To determine the number of
			 pests for the PRIA categories, pests have been placed into groups
			 (general; e.g., cockroaches) and pest specific (specifically a test
			 species). If seeking a label claim against a pest group (general), use the
			 group listing below and each group will count as 1. The general pests
			 groups are: mites, dust mites, chiggers, ticks, hard ticks, soft ticks,
			 cattle ticks, scorpions, spiders, centipedes, lice, fleas, cockroaches,
			 keds, bot flies, screwworms, filth flies, blow flies, house flies, flesh
			 flies, mosquitoes, biting flies, horse flies, stable flies, deer flies,
			 sand flies, biting midges, black flies, true bugs, bed bugs, stinging
			 bees, wasps, yellow jackets, hornets, ants (excluding carpenter ants),
			 fire and harvester ants, wood destroying beetles, carpenter ants,
			 termites, subterranean termites, dry wood termites, arboreal termites,
			 damp wood termites and invasive species. If seeking a claim against a
			 specific pest without a general claim then each specific pest will count
			 as 1.R30045New product; or similar combination product (already registered) to an identical or substantially
			 similar in composition and use to a registered product; registered source
			 of active ingredient; no data review on acute toxicity, efficacy or CRP –
			 only product chemistry data; cite-all data citation, or selective data
			 citation where applicant owns all required data, or applicant submits
			 specific authorization letter from data owner. Category also includes 100%
			 re-package of registered end-use or manufacturing-use product that
			 requires no data submission nor data matrix. (2)(3)41,582R30146New product; or similar combination product (already registered) to an identical or substantially
			 similar in composition and use to a registered product; registered source
			 of active ingredient; selective data citation only for data on product
			 chemistry and/or acute toxicity and/or public health pest efficacy
			 (identical data citation and claims to cited product(s)), where applicant
			 does not own all required data and does not have a specific authorization
			 letter from data owner. (2)(3)41,897 R31047New end-use or manufacturing-use product with registered source(s) of active ingredient(s);
			 includes products containing two or more registered active ingredients
			 previously combined in other registered products; excludes products
			 requiring or citing an animal safety study; requires review of data
			 package within RD only; includes data and/or waivers of data for only:• product chemistry and/or• acute toxicity and/or• child resistant packaging and/or• pest(s) requiring efficacy (4) - for up to 3 target pests. (2)(3)77,301R31448New end use product containing up to three registered active ingredients never before registered as
			 this combination in a formulated product; new product label is identical
			 or substantially similar to the labels of currently registered products
			 which separately contain the respective component active ingredients;
			 excludes products requiring or citing an animal safety study; requires
			 review of data package within RD only; includes data and/or waivers of
			 data for only:• product chemistry and/or• acute toxicity and/or • child resistant packaging and/or• pest(s) requiring efficacy (4) - for up to 3 target pests. (2)(3)88,626R31949New end use product containing up to three registered active ingredients never before registered as
			 this combination in a formulated product; new product label is identical
			 or substantially similar to the labels of currently registered products
			 which separately contain the respective component active ingredients;
			 excludes products requiring or citing an animal safety study; requires
			 review of data package within RD only; includes data and/or waivers of
			 data for only:• product chemistry and/or• acute toxicity and/or • child resistant packaging and/or• pest(s) requiring efficacy (4) - for 4 to 7 target pests. (2)(3)1012,626R31850 (new)New end use product containing four or more registered active ingredients never before registered
			 as this combination in a formulated product; new product label is
			 identical or substantially similar to the labels of currently registered
			 products which separately contain the respective component active
			 ingredients; excludes products requiring or citing an animal safety study;
			 requires review of data package within RD only; includes data and/or
			 waivers of data for only:• product chemistry and/or• acute toxicity and/or• child resistant packaging and/or• pest(s) requiring efficacy (4) - for up to 3 target pests. (2)(3)913,252R32151 (new)New end use product containing four or more registered active ingredients never before registered
			 as this combination in a formulated product; new product label is
			 identical or substantially similar to the labels of currently registered
			 products which separately contain the respective component active
			 ingredients; excludes products requiring or citing an animal safety study;
			 requires review of data package within RD only; includes data and/or
			 waivers of data for only:• product chemistry and/or• acute toxicity and/or• child resistant packaging and/or• pest(s) requiring efficacy (4) - for 4 to 7 target pests. (2)(3)1117,252R31552New end-use, on-animal product, registered source of active ingredient(s), with the submission of
			 data and/or waivers for only:• animal safety and• pest(s) requiring efficacy (4) and/or• product chemistry and/or• acute toxicity and/or • child resistant packaging. (2) (3)99,820R31653 (new)New end-use or manufacturing product with registered source(s) of active ingredient(s) including
			 products containing two or more registered active ingredients previously
			 combined in other registered products; excludes products requiring or
			 citing an animal safety study; and requires review of data and/or waivers
			 for only:• product chemistry and/or• acute toxicity and/or • child resistant packaging and/or• pest(s) requiring efficacy (4) - for greater than 3 and up to 7 target pests. (2)(3)911,301R31754 (new)New end-use or manufacturing product with registered source(s) of active ingredient(s) including
			 products containing 2 or more registered active ingredients previously
			 combined in other registered products; excludes products requiring or
			 citing an animal safety study; and requires review of data and/or waivers
			 for only:• product chemistry and/or• acute toxicity and/or • child resistant packaging and/or• pest(s) requiring efficacy (4) - for greater than 7 target pests. (2)(3)1015,301R32055New product; new physical form; requires data review in science divisions. (2)(3)1213,226R33156New product; repack of identical registered end-use product as a manufacturing-use product, or
			 identical registered manufacturing-use product as an end use product; same
			 registered uses only. (2)(3)32,530R33257New manufacturing-use product; registered active ingredient; unregistered source of active
			 ingredient; submission of completely new generic data package; registered
			 uses only; requires review in RD and science divisions. (2)(3)24283,215R33358New product; MUP or End use product with unregistered source of active ingredient; requires science
			 data review; new physical form; etc. Cite-all or selective data citation
			 where applicant owns all required data. (2)(3)1019,838R33459New product; MUP or End use product with unregistered source of the active ingredient; requires
			 science data review; new physical form; etc. Selective data citation.
			 (2)(3)1123,100TABLE 5. — REGISTRATION DIVISION — AMENDMENTSEPA No.New CR No.ActionDecision Review Time (Months)(1) Registration Service Fee ($)(1) A decision review time that would otherwise end on a Saturday, Sunday, or federal holiday, will
			 be extended to end on the next business day.(2) (a) EPA-initiated amendments shall not be charged registration service fees. (b)
			 Registrant-initiated fast-track amendments are to be completed within the
			 timelines specified in FIFRA Section 3(c)(3)(B) and are not subject to
			 registration service fees. (c) Registrant-initiated fast-track amendments
			 handled by the Antimicrobials Division are to be completed within the
			 timelines specified in FIFRA Section 3(h) and are not subject to
			 registration service fees. (d) Registrant initiated amendments submitted
			 by notification under PR Notices, such as PR Notice 98-10, continue under
			 PR Notice timelines and are not subject to registration service fees. (e)
			 Submissions with data and requiring data review are subject to
			 registration service fees.(3) Where the action involves approval of a new or amended label, on or before the end date of the
			 decision review time, the Agency shall provide to the applicant a draft
			 accepted label, including any changes made by the Agency that differ from
			 the applicant-submitted label and relevant supporting data reviewed by the
			 Agency. The applicant will notify the Agency that the applicant either (a)
			 agrees to all of the terms associated with the draft accepted label as
			 amended by the Agency and requests that it be issued as the accepted final
			 Agency-stamped label; or (b) does not agree to one or more of the terms of
			 the draft accepted label as amended by the Agency and requests additional
			 time to resolve the difference(s); or (c) withdraws the application
			 without prejudice for subsequent resubmission, but forfeits the associated
			 registration service fee. For cases described in (b), the applicant shall
			 have up to 30 calendar days to reach agreement with the Agency on the
			 final terms of the Agency-accepted label. If the applicant agrees to all
			 of the terms of the accepted label as in (a), including upon resolution of
			 differences in (b), the Agency shall provide an accepted final
			 Agency-stamped label to the registrant within 2 business days following
			 the registrant’s written or electronic confirmation of agreement to the
			 Agency.(4) For the purposes of classifying proposed registration actions into PRIA categories, “pest(s)
			 requiring efficacy” are: public health pests listed in PR Notice 2002-1,
			 livestock pests (e.g. Horn flies, Stable flies), wood-destroying pests
			 (e.g. termites, carpenter ants, wood-boring beetles) and certain invasive
			 species (e.g. Asian Longhorned beetle, Emerald Ashborer). This list may be
			 updated/refined as invasive pest needs arise. To determine the number of
			 pests for the PRIA categories, pests have been placed into groups
			 (general; e.g., cockroaches) and pest specific (specifically a test
			 species). If seeking a label claim against a pest group (general), use the
			 group listing below and each group will count as 1. The general pests
			 groups are: mites, dust mites, chiggers, ticks, hard ticks, soft ticks,
			 cattle ticks, scorpions, spiders, centipedes, lice, fleas, cockroaches,
			 keds, bot flies, screwworms, filth flies, blow flies, house flies, flesh
			 flies, mosquitoes, biting flies, horse flies, stable flies, deer flies,
			 sand flies, biting midges, black flies, true bugs, bed bugs, stinging
			 bees, wasps, yellow jackets, hornets, ants (excluding carpenter ants),
			 fire and harvester ants, wood destroying beetles, carpenter ants,
			 termites, subterranean termites, dry wood termites, arboreal termites,
			 damp wood termites and invasive species. If seeking a claim against a
			 specific pest without a general claim then each specific pest will count
			 as 1.R34060Amendment requiring data review within RD (e.g., changes to precautionary label statements);
			 includes adding/modifying pest(s) claims for up to 2 target pests,
			 excludes products requiring or citing an animal safety study. (2)(3)(4)44,988R34161 (New)Amendment requiring data review within RD (e.g., changes to precautionary label statements),
			 includes adding/modifying pest(s) claims for greater than 2 target pests,
			 excludes products requiring or citing an animal safety study. (2)(3)(4)65,988R34562Amending on-animal products previously registered, with the submission of data and/or waivers for
			 only: • animal safety and• pest(s) requiring efficacy (4) and/or• product chemistry and/or• acute toxicity and/or • child resistant packaging. (2)(3)78,820R35063Amendment requiring data review in science divisions (e.g., changes to REI, or PPE, or PHI, or use
			 rate, or number of applications; or add aerial application; or modify
			 GW/SW advisory statement). (2)(3)913,226R35164Amendment adding a new unregistered source of active ingredient. (2)(3)813,226R35265Amendment adding already approved uses; selective method of support; does not apply if the
			 applicant owns all cited data. (2) (3)813,226R37166Amendment to Experimental Use Permit; (does not include extending a permit's time period). (3)610,090TABLE 6. — REGISTRATION DIVISION — OTHER ACTIONSEPA No.New CR No.ActionDecision Review Time (Months)(1) Registration Service Fee ($)(1) A decision review time that would otherwise end on a Saturday, Sunday, or federal holiday, will
			 be extended to end on the next business day.R12467Conditional Ruling on Pre-application Study Waivers; applicant-initiated.62,530R27268Review of Study Protocol applicant-initiated; excludes DART, pre-registration conference, Rapid
			 Response review, DNT protocol review, protocol needing HSRB review.32,530R27569Rebuttal of agency reviewed protocol, applicant initiated.32,530R37070Cancer reassessment; applicant-initiated.18198,250TABLE 7. — ANTIMICROBIALS DIVISION — NEW ACTIVE INGREDIENTSEPA No.New CR No.ActionDecision Review Time (Months)(1) Registration Service Fee ($)(1) A decision review time that would otherwise end on a Saturday, Sunday, or federal holiday, will
			 be extended to end on the next business day.(2) All requests for new uses (food and/or nonfood) contained in any application for a new active
			 ingredient or a first food use are covered by the base fee for that new
			 active ingredient or first food use application and retain the same
			 decision time review period as the new active ingredient or first food use
			 application. The application must be received by the agency in one
			 package. The base fee for the category covers a maximum of five new
			 products. Each application for an additional new product registration and
			 new inert approval that is submitted in the new active ingredient
			 application package or first food use application package is subject to
			 the registration service fee for a new product or a new inert approval.
			 All such associated applications that are submitted together will be
			 subject to the new active ingredient or first food use decision review
			 time. In the case of a new active ingredient application, until that new
			 active ingredient is approved, any subsequent application for another new
			 product containing the same active ingredient or an amendment to the
			 proposed labeling will be deemed a new active ingredient application,
			 subject to the registration service fee and decision review time for a new
			 active ingredient. In the case of a first food use application, until that
			 first food use is approved, any subsequent application for an additional
			 new food use or uses will be subject to the registration service fee and
			 decision review time for a first food use. Any information that (a) was
			 neither requested nor required by the Agency, and (b) is submitted by the
			 applicant at the applicant’s initiative to support the application after
			 completion of the technical deficiency screening, and (c) is not itself a
			 covered registration application, must be assessed 25% of the full
			 registration service fee for the new active ingredient or first food use
			 application.(3) Where the action involves approval of a new or amended label, on or before the end date of the
			 decision review time, the Agency shall provide to the applicant a draft
			 accepted label, including any changes made by the Agency that differ from
			 the applicant-submitted label and relevant supporting data reviewed by the
			 Agency. The applicant will notify the Agency that the applicant either (a)
			 agrees to all of the terms associated with the draft accepted label as
			 amended by the Agency and requests that it be issued as the accepted final
			 Agency-stamped label; or (b) does not agree to one or more of the terms of
			 the draft accepted label as amended by the Agency and requests additional
			 time to resolve the difference(s); or (c) withdraws the application
			 without prejudice for subsequent resubmission, but forfeits the associated
			 registration service fee. For cases described in (b), the applicant shall
			 have up to 30 calendar days to reach agreement with the Agency on the
			 final terms of the Agency-accepted label. If the applicant agrees to all
			 of the terms of the accepted label as in (a), including upon resolution of
			 differences in (b), the Agency shall provide an accepted final
			 Agency-stamped label to the registrant within 2 business days following
			 the registrant’s written or electronic confirmation of agreement to the
			 Agency.A38071New Active Ingredient; Indirect Food use; establish tolerance or tolerance exemption if required.
			 (2)(3)24137,841 A39072New Active Ingredient; Direct Food use; establish tolerance or tolerance exemption if required.
			 (2)(3)24229,733 A41073New Active Ingredient Non-food use.(2)(3)21229,733 A43174New Active Ingredient, Non-food use; low-risk. (2)(3)1280,225 TABLE 8. — ANTIMICROBIALS DIVISION — NEW USESEPA No.New CR No.ActionDecision Review Time (Months)(1) Registration Service Fee ($)(1) A decision review time that would otherwise end on a Saturday, Sunday, or federal holiday, will
			 be extended to end on the next business day.(2) All requests for new uses (food and/or nonfood) contained in any application for a new active
			 ingredient or a first food use are covered by the base fee for that new
			 active ingredient or first food use application and retain the same
			 decision time review period as the new active ingredient or first food use
			 application. The application must be received by the agency in one
			 package. The base fee for the category covers a maximum of five new
			 products. Each application for an additional new product registration and
			 new inert approval that is submitted in the new active ingredient
			 application package or first food use application package is subject to
			 the registration service fee for a new product or a new inert approval.
			 All such associated applications that are submitted together will be
			 subject to the new active ingredient or first food use decision review
			 time. In the case of a new active ingredient application, until that new
			 active ingredient is approved, any subsequent application for another new
			 product containing the same active ingredient or an amendment to the
			 proposed labeling will be deemed a new active ingredient application,
			 subject to the registration service fee and decision review time for a new
			 active ingredient. In the case of a first food use application, until that
			 first food use is approved, any subsequent application for an additional
			 new food use or uses will be subject to the registration service fee and
			 decision review time for a first food use. Any information that (a) was
			 neither requested nor required by the Agency, and (b) is submitted by the
			 applicant at the applicant’s initiative to support the application after
			 completion of the technical deficiency screening, and (c) is not itself a
			 covered registration application, must be assessed 25% of the full
			 registration service fee for the new active ingredient or first food use
			 application.(3) If EPA data rules are amended to newly require clearance under section 408 of the FFDCA for an
			 ingredient of an antimicrobial product where such ingredient was not
			 previously subject to such a clearance, then review of the data for such
			 clearance of such product is not subject to a registration service fee for
			 the tolerance action for two years from the effective date of the rule.(4) Where the action involves approval of a new or amended label, on or before the end date of the
			 decision review time, the Agency shall provide to the applicant a draft
			 accepted label, including any changes made by the Agency that differ from
			 the applicant-submitted label and relevant supporting data reviewed by the
			 Agency. The applicant will notify the Agency that the applicant either (a)
			 agrees to all of the terms associated with the draft accepted label as
			 amended by the Agency and requests that it be issued as the accepted final
			 Agency-stamped label; or (b) does not agree to one or more of the terms of
			 the draft accepted label as amended by the Agency and requests additional
			 time to resolve the difference(s); or (c) withdraws the application
			 without prejudice for subsequent resubmission, but forfeits the associated
			 registration service fee. For cases described in (b), the applicant shall
			 have up to 30 calendar days to reach agreement with the Agency on the
			 final terms of the Agency-accepted label. If the applicant agrees to all
			 of the terms of the accepted label as in (a), including upon resolution of
			 differences in (b), the Agency shall provide an accepted final
			 Agency-stamped label to the registrant within 2 business days following
			 the registrant’s written or electronic confirmation of agreement to the
			 Agency.(5) Amendment applications to add the new use(s) to registered product labels are covered by the
			 base fee for the new use(s). All items in the covered application must be
			 submitted together in one package. Each application for an additional new
			 product registration and new inert approval(s) that is submitted in the
			 new use application package is subject to the registration service fee for
			 a new product or a new inert approval. However, if a new use application
			 only proposes to register the new use for a new product and there are no
			 amendments in the application, then review of one new product application
			 is covered by the new use fee. All such associated applications that are
			 submitted together will be subject to the new use decision review time.
			 Any application for a new product or an amendment to the proposed labeling
			 (a) submitted subsequent to submission of the new use application and (b)
			 prior to conclusion of its decision review time and (c) containing the
			 same new uses, will be deemed a separate new-use application, subject to a
			 separate registration service fee and new decision review time for a new
			 use. If the new-use application includes non-food (indoor and/or outdoor),
			 and food (outdoor and/or indoor) uses, the appropriate fee is due for each
			 type of new use and the longest decision review time applies to all of the
			 new uses requested in the application. Any information that (a) was
			 neither requested nor required by the Agency, and (b) is submitted by the
			 applicant at the applicant’s initiative to support the application after
			 completion of the technical deficiency screen, and (c) is not itself a
			 covered registration application, must be assessed 25% of the full
			 registration service fee for the new use application.A44075New Use, Indirect Food Use, establish tolerance or tolerance exemption. (2)(3)(4)2131,910A44176Additional Indirect food uses; establish tolerances or tolerance exemptions if required; 6 or more
			 submitted in one application. (3)(4)(5)21114,870A45077New use, Direct food use, establish tolerance or tolerance exemption. (2)(3)(4)2195,724A45178Additional Direct food uses; establish tolerances or tolerance exemptions if required; 6 or more
			 submitted in one application. (3)(4)(5)21182,335A50079New use, non-food. (4)(5)1231,910A50180New use, non-food; 6 or more submitted in one application. (4)(5)1576,583TABLE 9. — ANTIMICROBIALS DIVISION — NEW PRODUCTS AND AMENDMENTSEPA No.New CR No.ActionDecision Review Time (Months)(1) Registration Service Fee ($)(1) A decision review time that would otherwise end on a Saturday, Sunday, or federal holiday, will
			 be extended to end on the next business day.(2) An application for a new end-use product using a source of active ingredient that (a) is not
			 yet registered but (b) has an application pending with the Agency for
			 review, will be considered an application for a new product with an
			 unregistered source of active ingredient.(3) Where the action involves approval of a new or amended label, on or before the end date of the
			 decision review time, the Agency shall provide to the applicant a draft
			 accepted label, including any changes made by the Agency that differ from
			 the applicant-submitted label and relevant supporting data reviewed by the
			 Agency. The applicant will notify the Agency that the applicant either (a)
			 agrees to all of the terms associated with the draft accepted label as
			 amended by the Agency and requests that it be issued as the accepted final
			 Agency-stamped label; or (b) does not agree to one or more of the terms of
			 the draft accepted label as amended by the Agency and requests additional
			 time to resolve the difference(s); or (c) withdraws the application
			 without prejudice for subsequent resubmission, but forfeits the associated
			 registration service fee. For cases described in (b), the applicant shall
			 have up to 30 calendar days to reach agreement with the Agency on the
			 final terms of the Agency-accepted label. If the applicant agrees to all
			 of the terms of the accepted label as in (a), including upon resolution of
			 differences in (b), the Agency shall provide an accepted final
			 Agency-stamped label to the registrant within 2 business days following
			 the registrant’s written or electronic confirmation of agreement to the
			 Agency. (4)(a) EPA-initiated amendments shall not be charged registration service fees. (b)
			 Registrant-initiated fast-track amendments are to be completed within the
			 timelines specified in FIFRA Section 3(c)(3)(B) and are not subject to
			 registration service fees. (c) Registrant-initiated fast-track amendments
			 handled by the Antimicrobials Division are to be completed within the
			 timelines specified in FIFRA Section 3(h) and are not subject to
			 registration service fees. (d) Registrant initiated amendments submitted
			 by notification under PR Notices, such as PR Notice 98–10, continue under
			 PR Notice timelines and are not subject to registration service fees. (e)
			 Submissions with data and requiring data review are subject to
			 registration service fees. (5) The applicant must identify the substantially similar product if opting to use cite-all or the
			 selective method to support acute toxicity data requirements.(6) Once a submission for a new product with public health organisms has been submitted and
			 classified in either A540 or A541, additional organisms submitted for the
			 same product before expiration of the first submission’s original decision
			 review time period will result in reclassification of both the original
			 and subsequent submission into the appropriate new category based on the
			 sum of the number of organisms in both submissions. A reclassification
			 would result in a new PRIA start date and require additional fees to meet
			 the fee of the new category.(7) Once a submission for a label amendment with public health organisms has been submitted and
			 classified in either A570 or A573, additional organisms submitted for the
			 same product before expiration of the first submission’s original decision
			 review time period will result in reclassification of both the original
			 and subsequent submission into the appropriate new category based on the
			 sum of the number of organisms in both submissions. A reclassification
			 would result in a new PRIA start date and require additional fees to meet
			 the fee of the new category.A53081 New product, identical or substantially similar in composition and use to a registered product; no
			 data review or only product chemistry data; cite all data citation or
			 selective data citation where applicant owns all required data; or
			 applicant submits specific authorization letter from data owner. Category
			 also includes 100% re-package of registered end-use or manufacturing use
			 product that requires no data submission nor data matrix. (2)(3) 4 1,278 A53182 New product; identical or substantially similar in composition and use to a registered product;
			 registered source of active ingredient: selective data citation only for
			 data on product chemistry and/or acute toxicity and/or public health pest
			 efficacy, where applicant does not own all required data and does not have
			 a specific authorization letter from data owner. (2)(3)41,824A53283New product; identical or substantially similar in composition and use to a registered product;
			 registered active ingredient; unregistered source of active ingredient;
			 cite-all data citation except for product chemistry; product chemistry
			 data submitted. (2)(3) 55,107A54084 New end use product; FIFRA §2(mm) uses only; up to 25 public health organisms. (2)(3)(5)(6)5 5,107 A54185 (new) New end use product; FIFRA §2(mm) uses only; 26-50 public health organisms. (2)(3)(5)(6)78,500A54286 (new) New end use product; FIFRA §2(mm) uses only; ≥ 51 public health organisms. (2)(3)(5)1015,000A55087 New end-use product; uses other than FIFRA §2(mm); non-FQPA product. (2)(3)(5)913,226 A56088 New manufacturing use product; registered active ingredient; selective data citation. (2)(3)612,596A56589 (new) New manufacturing-use product; registered active ingredient; unregistered source of active
			 ingredient; submission of new generic data package; registered uses only;
			 requires science review. (2)(3) 1218,234A57090 Label amendment requiring data review; up to 25 public health organisms. (3)(4)(5)(6)43,831A57391 (new) Label amendment requiring data review; 26-50 public health organisms. (2)(3)(5)(7)66,350A57492 (new) Label amendment requiring data review; ≥ 51 public health organisms. (2)(3)(5)(7)911,000A57293New Product or amendment requiring data review for risk assessment by Science Branch (e.g., changes
			 to REI, or PPE, or use rate). (2)(3)(4)913,226TABLE 10. — ANTIMICROBIALS DIVISION — EXPERIMENTAL USE PERMITS AND OTHER ACTIONSEPA No.New CR No.ActionDecision Review Time (Months)(1) Registration Service Fee ($)(1) A decision review time that would otherwise end on a Saturday, Sunday, or federal holiday, will
			 be extended to end on the next business day.(2) Where the action involves approval of a new or amended label, on or before the end date of the
			 decision review time, the Agency shall provide to the applicant a draft
			 accepted label, including any changes made by the Agency that differ from
			 the applicant-submitted label and relevant supporting data reviewed by the
			 Agency. The applicant will notify the Agency that the applicant either (a)
			 agrees to all of the terms associated with the draft accepted label as
			 amended by the Agency and requests that it be issued as the accepted final
			 Agency-stamped label; or (b) does not agree to one or more of the terms of
			 the draft accepted label as amended by the Agency and requests additional
			 time to resolve the difference(s); or (c) withdraws the application
			 without prejudice for subsequent resubmission, but forfeits the associated
			 registration service fee. For cases described in (b), the applicant shall
			 have up to 30 calendar days to reach agreement with the Agency on the
			 final terms of the Agency-accepted label. If the applicant agrees to all
			 of the terms of the accepted label as in (a), including upon resolution of
			 differences in (b), the Agency shall provide an accepted final
			 Agency-stamped label to the registrant within 2 business days following
			 the registrant’s written or electronic confirmation of agreement to the
			 Agency.A52094 Experimental Use Permit application, non-food use. (2) 9 6,383 A52195Review of public health efficacy study protocol within AD, per AD Internal Guidance for the
			 Efficacy Protocol Review Process; Code will also include review of public
			 health efficacy study protocol and data review for devices making
			 pesticidal claims; applicant-initiated; Tier 1.44,726A52296 Review of public health efficacy study protocol outside AD by members of AD Efficacy Protocol
			 Review Expert Panel; Code will also include review of public health
			 efficacy study protocol and data review for devices making pesticidal
			 claims; applicant-initiated; Tier 2.1212,156A53797 (new) New Active Ingredient/New Use, Experimental Use Permit application; Direct food use; Establish
			 tolerance or tolerance exemption if required. Credit 45% of fee toward new
			 active ingredient/new use application that follows.18 153,156 A53898 (new) New Active Ingredient/New Use, Experimental Use Permit application; Indirect food use; Establish
			 tolerance or tolerance exemption if required Credit 45% of fee toward new
			 active ingredient/new use application that follows.1895,724A53999 (new) New Active Ingredient/New Use, Experimental Use Permit application; Nonfood use. Credit 45% of fee
			 toward new active ingredient/new use application that follows.1592,163A529100 Amendment to Experimental Use Permit; requires data review or risk assessment. (2) 911,429 A523101 Review of protocol other than a public health efficacy study (i.e., Toxicology or Exposure
			 Protocols).912,156A571102 Science reassessment: Cancer risk, refined ecological risk, and/or endangered species;
			 applicant-initiated. 1895,724A533103 (new)Exemption from the requirement of an Experimental Use Permit. (2) 42,482A534104 (new) Rebuttal of agency reviewed protocol, applicant initiated. 44,726A535105 (new) Conditional Ruling on Pre-application Study Waiver or Data Bridging Argument; applicant-initiated. 62,409A536106 (new)Conditional Ruling on Pre-application Direct Food, Indirect Food, Nonfood use determination;
			 applicant-initiated.42,482TABLE 11. — BIOPESTICIDES DIVISION — NEW ACTIVE INGREDIENTSEPA No.New CR No.ActionDecision Review Time (Months)(1) Registration Service Fee ($)(1) A decision review time that would otherwise end on a Saturday, Sunday, or federal holiday, will
			 be extended to end on the next business day.(2) All requests for new uses (food and/or nonfood) contained in any application for a new active
			 ingredient or a first food use are covered by the base fee for that new
			 active ingredient or first food use application and retain the same
			 decision time review period as the new active ingredient or first food use
			 application. The application must be received by the agency in one
			 package. The base fee for the category covers a maximum of five new
			 products. Each application for an additional new product registration and
			 new inert approval that is submitted in the new active ingredient
			 application package or first food use application package is subject to
			 the registration service fee for a new product or a new inert approval.
			 All such associated applications that are submitted together will be
			 subject to the new active ingredient or first food use decision review
			 time. In the case of a new active ingredient application, until that new
			 active ingredient is approved, any subsequent application for another new
			 product containing the same active ingredient or an amendment to the
			 proposed labeling will be deemed a new active ingredient application,
			 subject to the registration service fee and decision review time for a new
			 active ingredient. In the case of a first food use application, until that
			 first food use is approved, any subsequent application for an additional
			 new food use or uses will be subject to the registration service fee and
			 decision review time for a first food use. Any information that (a) was
			 neither requested nor required by the Agency, and (b) is submitted by the
			 applicant at the applicant’s initiative to support the application after
			 completion of the technical deficiency screening, and (c) is not itself a
			 covered registration application, must be assessed 25% of the full
			 registration service fee for the new active ingredient or first food use
			 application. (3) Where the action involves approval of a new or amended label, on or before the end date of the
			 decision review time, the Agency shall provide to the applicant a draft
			 accepted label, including any changes made by the Agency that differ from
			 the applicant-submitted label and relevant supporting data reviewed by the
			 Agency. The applicant will notify the Agency that the applicant either (a)
			 agrees to all of the terms associated with the draft accepted label as
			 amended by the Agency and requests that it be issued as the accepted final
			 Agency-stamped label; or (b) does not agree to one or more of the terms of
			 the draft accepted label as amended by the Agency and requests additional
			 time to resolve the difference(s); or (c) withdraws the application
			 without prejudice for subsequent resubmission, but forfeits the associated
			 registration service fee. For cases described in (b), the applicant shall
			 have up to 30 calendar days to reach agreement with the Agency on the
			 final terms of the Agency-accepted label. If the applicant agrees to all
			 of the terms of the accepted label as in (a), including upon resolution of
			 differences in (b), the Agency shall provide an accepted final
			 Agency-stamped label to the registrant within 2 business days following
			 the registrant’s written or electronic confirmation of agreement to the
			 Agency.B580107New active ingredient; food use; petition to establish a tolerance. (2)(3) 20 51,053 B590108 New active ingredient; food use; petition to establish a tolerance exemption. (2)(3)1831,910B600109 New active ingredient; non-food use. (2)(3) 1319,146B610110 New active ingredient; Experimental Use Permit application; petition to establish a temporary
			 tolerance or temporary tolerance exemption. (3) 10 12,764 B611111 New active ingredient; Experimental Use Permit application; petition to establish permanent
			 tolerance exemption. (3)1212,764B612112 New active ingredient; no change to a permanent tolerance exemption. (2)(3)1017,550B613113 New active ingredient; petition to convert a temporary tolerance or a temporary tolerance
			 exemption to a permanent tolerance or tolerance exemption. (2)(3)1117,550 B620114 New active ingredient; Experimental Use Permit application; non-food use including crop destruct.
			 (3)76,383TABLE 12. — BIOPESTICIDES DIVISION — NEW USESEPA No.New CR No.ActionDecision Review Time (Months)(1) Registration Service Fee ($)(1) A decision review time that would otherwise end on a Saturday, Sunday, or federal holiday, will
			 be extended to end on the next business day.(2) All requests for new uses (food and/or nonfood) contained in any application for a new active
			 ingredient or a first food use are covered by the base fee for that new
			 active ingredient or first food use application and retain the same
			 decision time review period as the new active ingredient or first food use
			 application. The application must be received by the agency in one
			 package. The base fee for the category covers a maximum of five new
			 products. Each application for an additional new product registration and
			 new inert approval that is submitted in the new active ingredient
			 application package or first food use application package is subject to
			 the registration service fee for a new product or a new inert approval.
			 All such associated applications that are submitted together will be
			 subject to the new active ingredient or first food use decision review
			 time. In the case of a new active ingredient application, until that new
			 active ingredient is approved, any subsequent application for another new
			 product containing the same active ingredient or an amendment to the
			 proposed labeling will be deemed a new active ingredient application,
			 subject to the registration service fee and decision review time for a new
			 active ingredient. In the case of a first food use application, until that
			 first food use is approved, any subsequent application for an additional
			 new food use or uses will be subject to the registration service fee and
			 decision review time for a first food use. Any information that (a) was
			 neither requested nor required by the Agency, and (b) is submitted by the
			 applicant at the applicant’s initiative to support the application after
			 completion of the technical deficiency screening, and (c) is not itself a
			 covered registration application, must be assessed 25% of the full
			 registration service fee for the new active ingredient or first food use
			 application. (3) Amendment applications to add the new use(s) to registered product labels are covered by the
			 base fee for the new use(s). All items in the covered application must be
			 submitted together in one package. Each application for an additional new
			 product registration and new inert approval(s) that is submitted in the
			 new use application package is subject to the registration service fee for
			 a new product or a new inert approval. However, if a new use application
			 only proposes to register the new use for a new product and there are no
			 amendments in the application, then review of one new product application
			 is covered by the new use fee. All such associated applications that are
			 submitted together will be subject to the new use decision review time.
			 Any application for a new product or an amendment to the proposed labeling
			 (a) submitted subsequent to submission of the new use application and (b)
			 prior to conclusion of its decision review time and (c) containing the
			 same new uses, will be deemed a separate new-use application, subject to a
			 separate registration service fee and new decision review time for a new
			 use. If the new-use application includes non-food (indoor and/or outdoor),
			 and food (outdoor and/or indoor) uses, the appropriate fee is due for each
			 type of new use and the longest decision review time applies to all of the
			 new uses requested in the application. Any information that (a) was
			 neither requested nor required by the Agency, and (b) is submitted by the
			 applicant at the applicant’s initiative to support the application after
			 completion of the technical deficiency screen, and (c) is not itself a
			 covered registration application, must be assessed 25% of the full
			 registration service fee for the new use application. (4) Where the action involves approval of a new or amended label, on or before the end date of the
			 decision review time, the Agency shall provide to the applicant a draft
			 accepted label, including any changes made by the Agency that differ from
			 the applicant-submitted label and relevant supporting data reviewed by the
			 Agency. The applicant will notify the Agency that the applicant either (a)
			 agrees to all of the terms associated with the draft accepted label as
			 amended by the Agency and requests that it be issued as the accepted final
			 Agency-stamped label; or (b) does not agree to one or more of the terms of
			 the draft accepted label as amended by the Agency and requests additional
			 time to resolve the difference(s); or (c) withdraws the application
			 without prejudice for subsequent resubmission, but forfeits the associated
			 registration service fee. For cases described in (b), the applicant shall
			 have up to 30 calendar days to reach agreement with the Agency on the
			 final terms of the Agency-accepted label. If the applicant agrees to all
			 of the terms of the accepted label as in (a), including upon resolution of
			 differences in (b), the Agency shall provide an accepted final
			 Agency-stamped label to the registrant within 2 business days following
			 the registrant’s written or electronic confirmation of agreement to the
			 Agency.B630115 First food use; petition to establish a tolerance exemption. (2)(4) 13 12,764 B631116 New food use; petition to amend an established tolerance. (3)(4)1212,764B640117First food use; petition to establish a tolerance. (2)(4) 1919,146B643118New Food use; petition to amend an established tolerance exemption. (3)(4) 10 12,764 B642119First food use; indoor; food/food handling. (2)(4)1231,910B644120New use, no change to an established tolerance or tolerance exemption. (3)(4)812,764B650121New use; non-food. (3)(4)76,383 B645122 (new) New food use; Experimental Use Permit application; petition to amend or add a tolerance exemption.
			 (4)1212,764B646123 (new)New use; non-food use including crop destruct; Experimental Use Permit application. (4) 76,383TABLE 13. — BIOPESTICIDES DIVISION — NEW PRODUCTSEPA No.New CR No.ActionDecision Review Time (Months)(1) Registration Service Fee ($)(1) A decision review time that would otherwise end on a Saturday, Sunday, or federal holiday, will
			 be extended to end on the next business day.(2) An application for a new end-use product using a source of active ingredient that (a) is not
			 yet registered but (b) has an application pending with the Agency for
			 review, will be considered an application for a new product with an
			 unregistered source of active ingredient.(3) Where the action involves approval of a new or amended label, on or before the end date of the
			 decision review time, the Agency shall provide to the applicant a draft
			 accepted label, including any changes made by the Agency that differ from
			 the applicant-submitted label and relevant supporting data reviewed by the
			 Agency. The applicant will notify the Agency that the applicant either (a)
			 agrees to all of the terms associated with the draft accepted label as
			 amended by the Agency and requests that it be issued as the accepted final
			 Agency-stamped label; or (b) does not agree to one or more of the terms of
			 the draft accepted label as amended by the Agency and requests additional
			 time to resolve the difference(s); or (c) withdraws the application
			 without prejudice for subsequent resubmission, but forfeits the associated
			 registration service fee. For cases described in (b), the applicant shall
			 have up to 30 calendar days to reach agreement with the Agency on the
			 final terms of the Agency-accepted label. If the applicant agrees to all
			 of the terms of the accepted label as in (a), including upon resolution of
			 differences in (b), the Agency shall provide an accepted final
			 Agency-stamped label to the registrant within 2 business days following
			 the registrant’s written or electronic confirmation of agreement to the
			 Agency.B652124New product; registered source of active ingredient; requires petition to amend established
			 tolerance or tolerance exemption; requires 1) submission of product
			 specific data; or 2) citation of previously reviewed and accepted data; or
			 3) submission or citation of data generated at government expense; or 4)
			 submission or citation of scientifically-sound rationale based on publicly
			 available literature or other relevant information that addresses the data
			 requirement; or 5) submission of a request for a data requirement to be
			 waived supported by a scientifically-sound rationale explaining why the
			 data requirement does not apply. (2)(3) 13 12,764 B660125 New product; registered source of active ingredient(s); identical or substantially similar in
			 composition and use to a registered product. No data review, or only
			 product chemistry data; cite-all data citation, or selective data citation
			 where applicant owns all required data or authorization from data owner is
			 demonstrated. Category includes 100% re-package of registered end-use or
			 manufacturing-use product that requires no data submission or data matrix.
			 For microbial pesticides, the active ingredient(s) must not be
			 re-isolated. (2)(3)41,278B670126 New product; registered source of active ingredient(s); requires: 1) submission of product
			 specific data; or 2) citation of previously reviewed and accepted data; or
			 3) submission or citation of data generated at government expense; or 4)
			 submission or citation of a scientifically-sound rationale based on
			 publicly available literature or other relevant information that addresses
			 the data requirement; or 5) submission of a request for a data requirement
			 to be waived supported by a scientifically-sound rationale explaining why
			 the data requirement does not apply. (2)(3) 75,107B671127 New product; unregistered source of active ingredient(s); requires a petition to amend an
			 established tolerance or tolerance exemption; requires: 1) submission of
			 product specific data; or 2) citation of previously reviewed and accepted
			 data; or 3) submission or citation of data generated at government
			 expense; or 4) submission or citation of a scientifically-sound rationale
			 based on publicly available literature or other relevant information that
			 addresses the data requirement; or 5) submission of a request for a data
			 requirement to be waived supported by a scientifically-sound rationale
			 explaining why the data requirement does not apply. (2)(3) 17 12,764 B672128 New product; unregistered source of active ingredient(s); non-food use or food use requires: 1)
			 submission of product specific data; or 2) citation of previously reviewed
			 and accepted data; or 3) submission or citation of data generated at
			 government expense; or 4) submission or citation of a scientifically-sound
			 rationale based on publicly available literature or other relevant
			 information that addresses the data requirement; or 5) submission of a
			 request for a data requirement to be waived supported by a
			 scientifically-sound rationale explaining why the data requirement does
			 not apply. (2)(3)139,118B673129 New product MUP/EP; unregistered source of active ingredient(s); citation of Technical Grade
			 Active Ingredient (TGAI) data previously reviewed and accepted by the
			 Agency. Requires an Agency determination that the cited data supports the
			 new product. (2)(3)105,107B674130 New product MUP; Repack of identical registered end-use product as a manufacturing-use product;
			 same registered uses only. (2)(3)41,278 B675131 New Product MUP; registered source of active ingredient; submission of completely new generic data
			 package; registered uses only. (2)(3)109,118B676132 New product; more than one active ingredient where one active ingredient is an unregistered
			 source; product chemistry data must be submitted; requires: 1) submission
			 of product specific data, and 2) citation of previously reviewed and
			 accepted data; or 3) submission or citation of data generated at
			 government expense; or 4) submission or citation of a scientifically-sound
			 rationale based on publicly available literature or other relevant
			 information that addresses the data requirement; or 5) submission of a
			 request for a data requirement to be waived supported by a
			 scientifically-sound rationale explaining why the data requirement does
			 not apply. (2)(3) 139,118B677133New end-use non-food animal product with submission of two or more target animal safety studies;
			 includes data and/or waivers of data for only:• product chemistry and/or• acute toxicity and/or• public health pest efficacy and/or• animal safety studies and/or • child resistant packaging. (2)(3)108,820TABLE 14. — BIOPESTICIDES DIVISION — AMENDMENTSEPA No.New CR No.ActionDecision Review Time (Months)(1) Registration Service Fee ($)(1) A decision review time that would otherwise end on a Saturday, Sunday, or federal holiday, will
			 be extended to end on the next business day.(2) (a) EPA-initiated amendments shall not be charged registration service fees. (b)
			 Registrant-initiated fast-track amendments are to be completed within the
			 timelines specified in FIFRA Section 3(c)(3)(B) and are not subject to
			 registration service fees. (c) Registrant-initiated fast-track amendments
			 handled by the Antimicrobials Division are to be completed within the
			 timelines specified in FIFRA Section 3(h) and are not subject to
			 registration service fees. (d) Registrant initiated amendments submitted
			 by notification under PR Notices, such as PR Notice 98-10, continue under
			 PR Notice timelines and are not subject to registration service fees. (e)
			 Submissions with data and requiring data review are subject to
			 registration service fees.(3) Where the action involves approval of a new or amended label, on or before the end date of the
			 decision review time, the Agency shall provide to the applicant a draft
			 accepted label, including any changes made by the Agency that differ from
			 the applicant-submitted label and relevant supporting data reviewed by the
			 Agency. The applicant will notify the Agency that the applicant either (a)
			 agrees to all of the terms associated with the draft accepted label as
			 amended by the Agency and requests that it be issued as the accepted final
			 Agency-stamped label; or (b) does not agree to one or more of the terms of
			 the draft accepted label as amended by the Agency and requests additional
			 time to resolve the difference(s); or (c) withdraws the application
			 without prejudice for subsequent resubmission, but forfeits the associated
			 registration service fee. For cases described in (b), the applicant shall
			 have up to 30 calendar days to reach agreement with the Agency on the
			 final terms of the Agency-accepted label. If the applicant agrees to all
			 of the terms of the accepted label as in (a), including upon resolution of
			 differences in (b), the Agency shall provide an accepted final
			 Agency-stamped label to the registrant within 2 business days following
			 the registrant’s written or electronic confirmation of agreement to the
			 Agency.B621134Amendment; Experimental Use Permit; no change to an established temporary tolerance or tolerance
			 exemption. (3)7 5,107 B622135Amendment; Experimental Use Permit; petition to amend an established or temporary tolerance or
			 tolerance exemption. (3)1112,764B641136Amendment of an established tolerance or tolerance exemption.1312,764B680137 Amendment; registered sources of active ingredient(s); no new use(s); no changes to an established
			 tolerance or tolerance exemption. Requires data submission. (2)(3) 5 5,107 B681138 Amendment; unregistered source of active ingredient(s). Requires data submission. (2)(3)76,079B683139 Label amendment; requires review/update of previous risk assessment(s) without data submission
			 (e.g., labeling changes to REI, PPE, PHI). (2)(3)65,107B684140 Amending non-food animal product that includes submission of target animal safety data; previously
			 registered. (2)(3)88,820 B685141 (new) Amendment; add a new biochemical unregistered source of active ingredient or a new microbial
			 production site. Requires submission of analysis of samples data and
			 source/production site-specific manufacturing process description. (3)55,107TABLE 15. — BIOPESTICIDES DIVISION — SCLPEPA No.New CR No.ActionDecision Review Time (Months)(1) Registration Service Fee ($)(1) A decision review time that would otherwise end on a Saturday, Sunday, or federal holiday, will
			 be extended to end on the next business day.(2) All requests for new uses (food and/or nonfood) contained in any application for a new active
			 ingredient or a first food use are covered by the base fee for that new
			 active ingredient or first food use application and retain the same
			 decision time review period as the new active ingredient or first food use
			 application. The application must be received by the agency in one
			 package. The base fee for the category covers a maximum of five new
			 products. Each application for an additional new product registration and
			 new inert approval that is submitted in the new active ingredient
			 application package or first food use application package is subject to
			 the registration service fee for a new product or a new inert approval.
			 All such associated applications that are submitted together will be
			 subject to the new active ingredient or first food use decision review
			 time. In the case of a new active ingredient application, until that new
			 active ingredient is approved, any subsequent application for another new
			 product containing the same active ingredient or an amendment to the
			 proposed labeling will be deemed a new active ingredient application,
			 subject to the registration service fee and decision review time for a new
			 active ingredient. In the case of a first food use application, until that
			 first food use is approved, any subsequent application for an additional
			 new food use or uses will be subject to the registration service fee and
			 decision review time for a first food use. Any information that (a) was
			 neither requested nor required by the Agency, and (b) is submitted by the
			 applicant at the applicant’s initiative to support the application after
			 completion of the technical deficiency screening, and (c) is not itself a
			 covered registration application, must be assessed 25% of the full
			 registration service fee for the new active ingredient or first food use
			 application. (3) An application for a new end-use product using a source of active ingredient that (a) is not
			 yet registered but (b) has an application pending with the Agency for
			 review, will be considered an application for a new product with an
			 unregistered source of active ingredient.(4) (a) EPA-initiated amendments shall not be charged registration service fees. (b)
			 Registrant-initiated fast-track amendments are to be completed within the
			 timelines specified in FIFRA Section 3(c)(3)(B) and are not subject to
			 registration service fees. (c) Registrant-initiated fast-track amendments
			 handled by the Antimicrobials Division are to be completed within the
			 timelines specified in FIFRA Section 3(h) and are not subject to
			 registration service fees. (d) Registrant initiated amendments submitted
			 by notification under PR Notices, such as PR Notice 98-10, continue under
			 PR Notice timelines and are not subject to registration service fees. (e)
			 Submissions with data and requiring data review are subject to
			 registration service fees.(5) Amendment applications to add the new use(s) to registered product labels are covered by the
			 base fee for the new use(s). All items in the covered application must be
			 submitted together in one package. Each application for an additional new
			 product registration and new inert approval(s) that is submitted in the
			 new use application package is subject to the registration service fee for
			 a new product or a new inert approval. However, if a new use application
			 only proposes to register the new use for a new product and there are no
			 amendments in the application, then review of one new product application
			 is covered by the new use fee. All such associated applications that are
			 submitted together will be subject to the new use decision review time.
			 Any application for a new product or an amendment to the proposed labeling
			 (a) submitted subsequent to submission of the new use application and (b)
			 prior to conclusion of its decision review time and (c) containing the
			 same new uses, will be deemed a separate new-use application, subject to a
			 separate registration service fee and new decision review time for a new
			 use. If the new-use application includes non-food (indoor and/or outdoor),
			 and food (outdoor and/or indoor) uses, the appropriate fee is due for each
			 type of new use and the longest decision review time applies to all of the
			 new uses requested in the application. Any information that (a) was
			 neither requested nor required by the Agency, and (b) is submitted by the
			 applicant at the applicant’s initiative to support the application after
			 completion of the technical deficiency screen, and (c) is not itself a
			 covered registration application, must be assessed 25% of the full
			 registration service fee for the new use application.(6) Where the action involves approval of a new or amended label, on or before the end date of the
			 decision review time, the Agency shall provide to the applicant a draft
			 accepted label, including any changes made by the Agency that differ from
			 the applicant-submitted label and relevant supporting data reviewed by the
			 Agency. The applicant will notify the Agency that the applicant either (a)
			 agrees to all of the terms associated with the draft accepted label as
			 amended by the Agency and requests that it be issued as the accepted final
			 Agency-stamped label; or (b) does not agree to one or more of the terms of
			 the draft accepted label as amended by the Agency and requests additional
			 time to resolve the difference(s); or (c) withdraws the application
			 without prejudice for subsequent resubmission, but forfeits the associated
			 registration service fee. For cases described in (b), the applicant shall
			 have up to 30 calendar days to reach agreement with the Agency on the
			 final terms of the Agency-accepted label. If the applicant agrees to all
			 of the terms of the accepted label as in (a), including upon resolution of
			 differences in (b), the Agency shall provide an accepted final
			 Agency-stamped label to the registrant within 2 business days following
			 the registrant’s written or electronic confirmation of agreement to the
			 Agency.B690142New active ingredient; food or non-food use. (2)(6) 7 2,554 B700143 Experimental Use Permit application; new active ingredient or new use. (6) 71,278B701144 Extend or amend Experimental Use Permit. (6) 41,278B710145 New product; registered source of active ingredient(s); identical or substantially similar in
			 composition and use to a registered product; no change in an established
			 tolerance or tolerance exemption. No data review, or only product
			 chemistry data; cite-all data citation, or selective data citation where
			 applicant owns all required data or authorization from data owner is
			 demonstrated. Category includes 100% re-package of registered end-use or
			 manufacturing-use product that requires no data submission or data matrix.
			 (3)(6) 4 1,278 B720146 New product; registered source of active ingredient(s); requires: 1) submission of product
			 specific data; or 2) citation of previously reviewed and accepted data; or
			 3) submission or citation of data generated at government expense; or 4)
			 submission or citation of a scientifically-sound rationale based on
			 publicly available literature or other relevant information that addresses
			 the data requirement; or 5) submission of a request for a data requirement
			 to be waived supported by a scientifically-sound rationale explaining why
			 the data requirement does not apply. (3)(6)51,278B721147 New product; unregistered source of active ingredient. (3)(6)72,676B722148New use and/or amendment; petition to establish a tolerance or tolerance exemption. (4)(5)(6)72,477 B730149Label amendment requiring data submission. (4)(6)51,278TABLE 16. — BIOPESTICIDES DIVISION — OTHER ACTIONSEPA No.New CR No.ActionDecision Review Time (Months)(1) Registration Service Fee ($)(1) A decision review time that would otherwise end on a Saturday, Sunday, or federal holiday, will
			 be extended to end on the next business day.B614150Pre-application; Conditional Ruling on rationales for addressing a data requirement in lieu of
			 data; applicant-initiated; applies to one rationale at a time.3 2,530 B615151Rebuttal of agency reviewed protocol, applicant initiated.32,530B682152Protocol review; applicant initiated; excludes time for HSRB review. 32,432TABLE 17. — BIOPESTICIDES DIVISION — PIPEPA No.New CR No.ActionDecision Review Time (Months)(1) Registration Service Fee ($)(1) A decision review time that would otherwise end on a Saturday, Sunday, or federal holiday, will
			 be extended to end on the next business day.(2) New PIP = a PIP with an active ingredient that has not been registered.(3) Registered PIP = a PIP with an active ingredient that is currently registered.(4) Transfer registered PIP through conventional breeding for new food/feed use, such as from field
			 corn to sweet corn.(5) The scientific data involved in this category are complex. EPA often seeks technical advice
			 from the Scientific Advisory Panel on risks that pesticides pose to
			 wildlife, farm workers, pesticide applicators, non-target species, as well
			 as insect resistance, and novel scientific issues surrounding new
			 technologies. The scientists of the SAP neither make nor recommend policy
			 decisions. They provide advice on the science used to make these
			 decisions. Their advice is invaluable to the EPA as it strives to protect
			 humans and the environment from risks posed by pesticides. Due to the time
			 it takes to schedule and prepare for meetings with the SAP, additional
			 time and costs are needed.(6) Registered PIPs stacked through conventional breeding.(7) Deployment of a registered PIP with a different IRM plan (e.g., seed blend).(8) The negotiated acreage cap will depend upon EPA's determination of the potential environmental
			 exposure, risk(s) to non-target organisms, and the risk of targeted pest
			 developing resistance to the pesticidal substance. The uncertainty of
			 these risks may reduce the allowable acreage, based upon the quantity and
			 type of non-target organism data submitted and the lack of insect
			 resistance management data, which is usually not required for
			 seed-increase registrations. Registrants are encouraged to consult with
			 EPA prior to submission of a registration application in this category.(9) Application can be submitted prior to or concurrently with an application for commercial
			 registration.(10) For example, IRM plan modifications that are applicant-initiated.(11) EPA-initiated amendments shall not be charged fees.(12) Where the action involves approval of a new or amended label, on or before the end date of the
			 decision review time, the Agency shall provide to the applicant a draft
			 accepted label, including any changes made by the Agency that differ from
			 the applicant-submitted label and relevant supporting data reviewed by the
			 Agency. The applicant will notify the Agency that the applicant either (a)
			 agrees to all of the terms associated with the draft accepted label as
			 amended by the Agency and requests that it be issued as the accepted final
			 Agency-stamped label; or (b) does not agree to one or more of the terms of
			 the draft accepted label as amended by the Agency and requests additional
			 time to resolve the difference(s); or (c) withdraws the application
			 without prejudice for subsequent resubmission, but forfeits the associated
			 registration service fee. For cases described in (b), the applicant shall
			 have up to 30 calendar days to reach agreement with the Agency on the
			 final terms of the Agency-accepted label. If the applicant agrees to all
			 of the terms of the accepted label as in (a), including upon resolution of
			 differences in (b), the Agency shall provide an accepted final
			 Agency-stamped label to the registrant within 2 business days following
			 the registrant’s written or electronic confirmation of agreement to the
			 Agency.B740153Experimental Use Permit application; no petition for tolerance/tolerance exemption. Includes:1. non-food/feed use(s) for a new (2) or registered (3) PIP (12);2. food/feed use(s) for a new or registered PIP with crop destruct (12);3. food/feed use(s) for a new or registered PIP in which an established tolerance/tolerance
			 exemption exists for the intended use(s). (4)(12)6 95,724 B741154 (new)Experimental Use Permit application; no petition for tolerance/tolerance exemption. Includes:1. non-food/feed use(s) for a new (2) or registered (3) PIP;2. food/feed use(s) for a new or registered PIP with crop destruct;3. food/feed use(s) for a new or registered PIP in which an established tolerance/tolerance
			 exemption exists for the intended use(s);SAP Review. (12) 12159,538B750155Experimental Use Permit application; with a petition to establish a temporary or permanent
			 tolerance/tolerance exemption for the active ingredient. Includes new
			 food/feed use for a registered (3) PIP. (4)(12)9127,630B770156Experimental Use Permit application; new (2) PIP; with petition to establish a temporary
			 tolerance/tolerance exemption for the active ingredient; credit 75% of
			 B771 fee toward registration application for a new active ingredient that
			 follows; SAP review. (5)(12) 15 191,444 B771157Experimental Use Permit application; new (2) PIP; with petition to establish a temporary
			 tolerance/tolerance exemption for the active ingredient; credit 75% of
			 B771 fee toward registration application for a new active ingredient that
			 follows. (12)10127,630B772158Application to amend or extend an Experimental Use Permit; no petition since the established
			 tolerance/tolerance exemption for the active ingredient is unaffected.
			 (12)312,764B773159Application to amend or extend an Experimental Use Permit; with petition to extend a temporary
			 tolerance/tolerance exemption for the active ingredient. (12)531,910 B780160Registration application; new (2) PIP; non-food/feed. (12)12159,537B790161Registration application; new (2) PIP; non-food/feed; SAP review. (5)(12) 18223,351B800162Registration application; new (2) PIP; with petition to establish permanent tolerance/tolerance
			 exemption for the active ingredient based on an existing temporary
			 tolerance/tolerance exemption. (12)13172,300B810163Registration application; new (2) PIP; with petition to establish permanent tolerance/tolerance
			 exemption for the active ingredient based on an existing temporary
			 tolerance/tolerance exemption. SAP review. (5)(12)19236,114B820164Registration application; new (2) PIP; with petition to establish or amend a permanent
			 tolerance/tolerance exemption of an active ingredient. (12)15204,208B840165Registration application; new (2) PIP; with petition to establish or amend a permanent
			 tolerance/tolerance exemption of an active ingredient. SAP review. (5)(12)21268,022B851166Registration application; new event of a previously registered PIP active ingredient(s); no
			 petition since permanent tolerance/tolerance exemption is already
			 established for the active ingredient(s). (12)9127,630B870167Registration application; registered (3) PIP; new product; new use; no petition since a permanent
			 tolerance/tolerance exemption is already established for the active
			 ingredient(s). (4) (12)938,290B880168Registration application; registered (3) PIP; new product or new terms of registration; additional
			 data submitted; no petition since a permanent tolerance/tolerance
			 exemption is already established for the active ingredient(s). (6) (7)
			 (12)931,910B881169Registration application; registered (3) PIP; new product or new terms of registration; additional
			 data submitted; no petition since a permanent tolerance/tolerance
			 exemption is already established for the active ingredient(s). SAP review.
			 (5)(6)(7)(12)1595,724B882170 (new)Registration application; new (2) PIP, seed increase with negotiated acreage cap and time-limited
			 registration; with petition to establish a permanent tolerance/tolerance
			 exemption for the active ingredient based on an existing temporary
			 tolerance/tolerance exemption; SAP Review. (8)(12)15191,444B883171Registration application; new (2) PIP, seed increase with negotiated acreage cap and time-limited
			 registration; with petition to establish a permanent tolerance/tolerance
			 exemption for the active ingredient based on an existing temporary
			 tolerance/tolerance exemption. (8) (12)9127,630B884172Registration application; new (2) PIP, seed increase with negotiated acreage cap and time-limited
			 registration; with petition to establish a permanent tolerance/tolerance
			 exemption for the active ingredient. (8)(12)12159,537B885173Registration application; registered (3) PIP, seed increase; breeding stack of previously approved
			 PIPs, same crop; no petition since a permanent tolerance/tolerance
			 exemption is already established for the active ingredient(s). (9)(12)631,910B886174 (new)Registration application; new (2) PIP, seed increase with negotiated acreage cap and time-limited
			 registration; with petition to establish a permanent tolerance/tolerance
			 exemption for the active ingredient. SAP Review. (8) (12)18223,351B890175Application to amend a seed increase registration; converts registration to commercial
			 registration; no petition since permanent tolerance/tolerance exemption is
			 already established for the active ingredient(s). (12)963,816B891176Application to amend a seed increase registration; converts registration to a commercial
			 registration; no petition since a permanent tolerance/tolerance exemption
			 already established for the active ingredient(s); SAP review. (5)(12)15127,630B900177Application to amend a registration, including actions such as extending an expiration date,
			 modifying an IRM plan, or adding an insect to be controlled. (10)(11)(12)612,764B901178Application to amend a registration, including actions such as extending an expiration date,
			 modifying an IRM plan, or adding an insect to be controlled. SAP review.
			 (10) (11) (12)1276,578B902179PIP Protocol review.36,383B903180Inert ingredient tolerance exemption; e.g., a marker such as NPT II; reviewed in BPPD.663,816B904181Import tolerance or tolerance exemption; processed commodities/food only (inert or active
			 ingredient).9127,630B905182 (new)SAP Review.663,816B906183 (new)Petition to establish a temporary tolerance/tolerance exemption for one or more active ingredients.331,907B907184 (new)Petition to establish a temporary tolerance/tolerance exemption for one or more active ingredients
			 based on an existing temporary tolerance/tolerance exemption.312,764B908185 (new)Petition to establish a temporary tolerance/tolerance exemption for one or more active ingredients
			 or inert ingredients.344,671TABLE 18. — INERT INGREDIENTSEPA No.New CR No.ActionDecision Review Time (Months)(1) Registration Service Fee ($)(1) A decision review time that would otherwise end on a Saturday, Sunday, or federal holiday, will
			 be extended to end on the next business day.(2) If another covered application is submitted that depends upon an application to approve an
			 inert ingredient, each application will be subject to its respective
			 registration service fee. The decision review time line for both
			 submissions will be the longest of the associated applications. If the
			 application covers multiple ingredients grouped by EPA into one chemical
			 class, a single registration service fee will be assessed for approval of
			 those ingredients.(3) If EPA data rules are amended to newly require clearance under section 408 of the FFDCA for an
			 ingredient of an antimicrobial product where such ingredient was not
			 previously subject to such a clearance, then review of the data for such
			 clearance of such product is not subject to a registration service fee for
			 the tolerance action for two years from the effective date of the rule.(4) Any other covered application that is associated with and dependent on the HSRB review will be
			 subject to its separate registration service fee. The decision review
			 times for the associated actions run concurrently, but will end at the
			 date of the latest review time.(5) Any other covered application that is associated with and dependent on the SAP review will be
			 subject to its separate registration service fee. The decision review time
			 for the associated action will be extended by the decision review time for
			 the SAP review.(6) An application for a new end-use product using a source of active ingredient that (a) is not
			 yet registered but (b) has an application pending with the Agency for
			 review, will be considered an application for a new product with an
			 unregistered source of active ingredient.(7) Where the action involves approval of a new or amended label, on or before the end date of the
			 decision review time, the Agency shall provide to the applicant a draft
			 accepted label, including any changes made by the Agency that differ from
			 the applicant-submitted label and relevant supporting data reviewed by the
			 Agency. The applicant will notify the Agency that the applicant either (a)
			 agrees to all of the terms associated with the draft accepted label as
			 amended by the Agency and requests that it be issued as the accepted final
			 Agency-stamped label; or (b) does not agree to one or more of the terms of
			 the draft accepted label as amended by the Agency and requests additional
			 time to resolve the difference(s); or (c) withdraws the application
			 without prejudice for subsequent resubmission, but forfeits the associated
			 registration service fee. For cases described in (b), the applicant shall
			 have up to 30 calendar days to reach agreement with the Agency on the
			 final terms of the Agency-accepted label. If the applicant agrees to all
			 of the terms of the accepted label as in (a), including upon resolution of
			 differences in (b), the Agency shall provide an accepted final
			 Agency-stamped label to the registrant within 2 business days following
			 the registrant’s written or electronic confirmation of agreement to the
			 Agency.(8) If a new safener is submitted in the same package as a new active ingredient, and that new
			 active ingredient is determined to be reduced risk, then the safener would
			 get the same reduced timeframe as the new active ingredient.I001186Approval of new food use inert ingredient. (2)(3)13 27,000 I002187Amend currently approved inert ingredient tolerance or exemption from tolerance; new data. (2)117,500I003188Amend currently approved inert ingredient tolerance or exemption from tolerance; no new data. (2)93,308I004189Approval of new non-food use inert ingredient. (2) 6 11,025 I005190Amend currently approved non-food use inert ingredient with new use pattern; new data. (2)65,513I006191Amend currently approved non-food use inert ingredient with new use pattern; no new data. (2)33,308I007192Approval of substantially similar non-food use inert ingredients when original inert is
			 compositionally similar with similar use pattern. (2)41,654 I008193Approval of new or amended polymer inert ingredient, food use. (2)53,749I009194Approval of new or amended polymer inert ingredient, non-food use. (2) 43,087I010195Petition to amend a single tolerance exemption descriptor, or single non-food use descriptor, to
			 add ≤ 10 CASRNs; no new data. (2)61,654I011196 (new)Approval of new food use safener with tolerance or exemption from tolerance. (2)(8)24597,683I012197 (new)Approval of new non-food use safener. (2)(8)21415,241I013198 (new)Approval of additional food use for previously approved safener with tolerance or exemption from
			 tolerance. (2)1562,975I014199 (new)Approval of additional non-food use for previously approved safener. (2)1525,168I015200 (new)Approval of new generic data for previously approved food use safener. (2)24269,728I016201 (new)Approval of amendment(s) to tolerance and label for previously approved safener. (2)1355,776TABLE 19. — EXTERNAL REVIEW AND MISCELLANEOUS ACTIONSEPA No.New CR No.ActionDecision Review Time (Months)(1) Registration Service Fee ($)(1) A decision review time that would otherwise end on a Saturday, Sunday, or federal holiday, will
			 be extended to end on the next business day.(2) If another covered application is submitted that depends upon an application to approve an
			 inert ingredient, each application will be subject to its respective
			 registration service fee. The decision review time line for both
			 submissions will be the longest of the associated applications. If the
			 application covers multiple ingredients grouped by EPA into one chemical
			 class, a single registration service fee will be assessed for approval of
			 those ingredients.(3) If EPA data rules are amended to newly require clearance under section 408 of the FFDCA for an
			 ingredient of an antimicrobial product where such ingredient was not
			 previously subject to such a clearance, then review of the data for such
			 clearance of such product is not subject to a registration service fee for
			 the tolerance action for two years from the effective date of the rule.(4) Any other covered application that is associated with and dependent on the HSRB review will be
			 subject to its separate registration service fee. The decision review
			 times for the associated actions run concurrently, but will end at the
			 date of the latest review time.(5) Any other covered application that is associated with and dependent on the SAP review will be
			 subject to its separate registration service fee. The decision review time
			 for the associated action will be extended by the decision review time for
			 the SAP review.(6) An application for a new end-use product using a source of active ingredient that (a) is not
			 yet registered but (b) has an application pending with the Agency for
			 review, will be considered an application for a new product with an
			 unregistered source of active ingredient.(7) Where the action involves approval of a new or amended label, on or before the end date of the
			 decision review time, the Agency shall provide to the applicant a draft
			 accepted label, including any changes made by the Agency that differ from
			 the applicant-submitted label and relevant supporting data reviewed by the
			 Agency. The applicant will notify the Agency that the applicant either (a)
			 agrees to all of the terms associated with the draft accepted label as
			 amended by the Agency and requests that it be issued as the accepted final
			 Agency-stamped label; or (b) does not agree to one or more of the terms of
			 the draft accepted label as amended by the Agency and requests additional
			 time to resolve the difference(s); or (c) withdraws the application
			 without prejudice for subsequent resubmission, but forfeits the associated
			 registration service fee. For cases described in (b), the applicant shall
			 have up to 30 calendar days to reach agreement with the Agency on the
			 final terms of the Agency-accepted label. If the applicant agrees to all
			 of the terms of the accepted label as in (a), including upon resolution of
			 differences in (b), the Agency shall provide an accepted final
			 Agency-stamped label to the registrant within 2 business days following
			 the registrant’s written or electronic confirmation of agreement to the
			 Agency.(8) Due to low fee and short time frame this category is not eligible for small business waivers.
			 Gold seal applies to one registered product.(9) This category includes amendments the sole purpose of which is to add DfE (or equivalent terms
			 that do not use “safe” or derivatives of “safe”) logos to a label. DfE is
			 a voluntary program. A label bearing a DfE logo is not considered an
			 Agency endorsement because the ingredients in the qualifying product must
			 meet objective, scientific criteria established and widely publicized by
			 EPA.M001202Study protocol requiring Human Studies Review Board review as defined in 40 CFR Part 26 in support
			 of an active ingredient. (4)9 7,938 M002203Completed study requiring Human Studies Review Board review as defined in 40 CFR Part 26 in support
			 of an active ingredient. (4)97,938M003204External technical peer review of new active ingredient, product, or amendment (e.g., consultation
			 with FIFRA Scientific Advisory Panel) for an action with a decision
			 timeframe of less than 12 months. Applicant initiated request based on a
			 requirement of the Administrator, as defined by FIFRA § 25(d), in support
			 of a novel active ingredient, or unique use pattern or application
			 technology. Excludes PIP active ingredients. (5)1263,945M004205External technical peer review of new active ingredient, product, or amendment (e.g., consultation
			 with FIFRA Scientific Advisory Panel) for an action with a decision
			 timeframe of greater than 12 months. Applicant initiated request based on
			 a requirement of the Administrator, as defined by FIFRA § 25(d), in
			 support of a novel active ingredient, or unique use pattern or application
			 technology. Excludes PIP active ingredients. (5) 1863,945M005206New Product: Combination, Contains a combination of active ingredients from a registered and/or
			 unregistered source; conventional, antimicrobial and/or biopesticide.
			 Requires coordination with other regulatory divisions to conduct review of
			 data, label and/or verify the validity of existing data as cited. Only
			 existing uses for each active ingredient in the combination product.
			 (6)(7)922,050M006207Request for up to 5 letters of certification (Gold Seal) for one actively registered product
			 (excludes distributor products). (8)1277M007208Request to extend Exclusive Use of data as provided by FIFRA Section 3(c)(1)(F)(ii).125,513 M008209Request to grant Exclusive Use of data as provided by FIFRA Section 3(c)(1)(F)(vi) for a minor use,
 when a FIFRA Section 2(ll)(2) determination is required.151,654M009210 (new)Non-FIFRA Regulated Determination: Applicant initiated, per product.42,363M010211 (new)Conditional ruling on pre-application, product substantial similarity.42,363M011212 (new)Label amendment to add the DfE logo; requires data review; no other label changes. (9)43,648.7.ExtensionNotwithstanding any other provision of this Act or amendment made by this Act, any reference in this Act or an amendment made by this Act to 2020 shall be deemed to be a reference to 2023.8.Agricultural worker protection standard; certification of pesticide applicators(a)In generalExcept as provided in subsection (b), during the period beginning on the date of enactment of this Act and ending not earlier than October 1, 2021, the Administrator of the Environmental Protection Agency (referred to in this section as the Administrator)—(1)shall carry out—(A)the final rule of the Administrator entitled Pesticides; Agricultural Worker Protection Standard Revisions (80 Fed. Reg. 67496 (November 2, 2015)); and(B)the final rule of the Administrator entitled Pesticides; Certification of Pesticide Applicators (82 Fed. Reg. 952 (January 4, 2017)); and(2)shall not revise or develop revisions to the rules described in subparagraphs (A) and (B) of paragraph (1).(b)ExceptionsPrior to October 1, 2021, the Administrator may propose, and after a notice and public comment period of not less than 90 days, promulgate revisions to the final rule described in subsection (a)(1)(A) addressing application exclusion zones under part 170 of title 40, Code of Federal Regulations, consistent with the Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. 136 et seq.).(c)GAO reportThe Comptroller General of the United States shall—(1)conduct a study on the use of the designated representative, including the effect of that use on the availability of pesticide application and hazard information and worker health and safety; and(2)not later than October 1, 2021, make publically available a report describing the study under paragraph (1), including any recommendations to prevent the misuse of pesticide application and hazard information, if that misuse is identified.Secretary